Citation Nr: 1532343	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1980 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection for migraine headaches and assigned a noncompensable evaluation effective May 1, 2004.  The Board previously remanded the Veteran's claim for further development in March 2013 and June 2014, and the case has since been returned for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file contains medical records dated July 2005 to August 2013.  These records were considered in the August 2013 supplemental statement of the case.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the claims file or are irrelevant to the issues on appeal.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file shows that the AOJ is currently adjudicating a separate claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In connection with that claim, the AOJ has requested a VA examination for the Veteran.  In that request, the VA examiner has been asked to evaluate the current severity of each of the Veteran's service-connected disabilities using separate DBQ forms, including his service-connected migraine headaches.  As such, the Board will defer its decision on the issue of entitlement to a higher initial evaluation for migraine headaches until that examination has been completed and the AOJ has had the opportunity to review the evidence.

Additionally, the Board notes that, while Social Security Administration (SSA) records were associated with the claims file in July 2014 and that such records were considered by the AOJ, additional SSA records were then associated with the claims file in July 2015.  It appears that the SSA records associated with the file in 2015 are largely duplicative of the SSA records associated with the file in 2014; however, as this claim is being remanded for additional development, the Board finds that the AOJ should readjudicate the Veteran's migraine headache claim after a review of all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his migraine headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.   After completing these actions and the VA examination ordered in connection with a pending TDIU claim, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

3.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence, to include any additional VA examination reports and /or DBQs regarding the Veteran's migraine headaches and the additional SSA records uploaded to VBMS in July 2015. 

 If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


